
	
		I
		112th CONGRESS
		2d Session
		H. R. 5534
		IN THE HOUSE OF REPRESENTATIVES
		
			May 7, 2012
			Mr. Young of Indiana
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To suspend temporarily the rate of duty on woven fabrics
		  of artificial staple fibers containing less than 85 percent by weight of
		  artificial staple fibers, mixed mainly or solely with man-made filaments, of
		  yarns of different colors.
	
	
		1.Woven fabrics of artificial
			 staple fibers containing less than 85 percent by weight of artificial staple
			 fibers, mixed mainly or solely with man-made filaments, of yarns of different
			 colors
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Woven fabrics of artificial staple fibers containing less than
						85 percent by weight of artificial staple fibers, mixed mainly or solely with
						man-made filaments, of yarns of different colors (provided for in subheading
						5516.23.00)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to articles
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
